UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1403


EVERTON ANTHONY SURGEON,

                Petitioner - Appellant,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent - Appellee.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 12, 2008            Decided:   December 22, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L.A. DOMINGUEZ LAW, LLC, Baltimore,
Maryland, for Appellant. Gregory G. Katsas, Assistant Attorney
General, William C. Peachey, Assistant Director, Brianne Whelan
Cohen, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Everton    Anthony    Surgeon,     a     native    and    citizen     of

Jamaica, seeks review of an order of the Board of Immigration

Appeals (Board) denying his motions to reopen and reconsider.

We have reviewed the administrative record and Surgeon’s claims

and find that the claims are without merit.                       See Afanwi v.

Mukasey, 526 F.3d 788 (4th Cir. 2008) (holding that there is no

constitutional    right    under    the      Fifth    Amendment       to   effective

assistance of counsel in removal proceedings).                    We accordingly

deny   the   petition    for    review    for   the   reasons     stated      by   the

Board.   See In re: Surgeon (B.I.A. Mar. 18, 2008).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the    materials     before    the       court   and

argument would not aid the decisional process.


                                                                 PETITION DENIED




                                         2